Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3/4/2022 have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, 11-13, 15, 18, 19, 21-22, 26-27, 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0150114 (Liu et al.) in view of US 2019/0313365 (Islam et al.) in view of US 2020/0084698 (Rune et al.) in view of US 2020/0322918 (Shih et al.).
As to claims 1 and 21, Liu teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors coupled to the memory (see 1105, fig 11 and paragraphs 140-145), the one or more processors configured to:
monitor a reception occasion for a message that includes a system information change notification or a public warning system notification (see paragraphs 4 and 5, paging messages including WUS may indicated changes in system information); and 
initiate a mitigation action related to a radio link with a network based at least in part on non-reception by the UE of the message in the monitored reception occasion (see paragraphs 48 and 94, various radio link issues may cause UE to miss the WUS message.  In those situations the UE may be configured to trigger a “page monitoring periodicity without WUS” to detect pages that would convey missing information from the WUS).
What is lacking from Liu is the message being a short message.
In analogous art Islam teaches the use of short pages indicating changes in system information (see Islam, paragraph 52).
It would have been obvious to apply this feature into Liu so as to improve the overall resource efficiency of the network by using shorter messages.
What is further lacking from Liu is wherein the system information change notification indicates an upcoming system information change or that there is no upcoming system information change, and wherein the public warning system notification indicates an upcoming public warning system message or that there is no upcoming public warning system message.
In analogous art, Rune teaches a paging message indicating an upcoming SI change and that SI change may indicate an upcoming public warning system message (see Rune, paragraph 9).
It would have been obvious to apply this feature into Liu so as to provide advanced notice as to a change in system information.
What is further lacking from Liu is wherein the mitigation action includes reporting, to one or more servers on the network, the non-reception of the short message in the monitored reception occasion.
In analogous art, Shih teaches checking for pages in a predetermined paging period, and reporting to the network a failure to properly receive a page in that period (see Shih, paragraph 142).
It would have been obvious to apply this feature into Liu so as to permit the network to track message transmission failures.
As to claims 11 and 26, Liu teaches a network entity for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory (see 1505, fig 15 and paragraphs 164-170), the memory and the one or more processors configured to: 
schedule a message to be transmitted in a reception occasion (see paragraphs 4 and 5, paging messages including WUS sent to UE by network base station); and 
transmit the message in the reception occasion, wherein the short message includes a system information change notification or an upcoming public warning system notification (see paragraphs 4 and 5, paging messages including WUS may indicated changes in system information) to be used by a user equipment to assess a status of a radio link with the network entity (see paragraphs 48 and 94, various radio link issues may cause UE to miss the WUS message.  In those situations, the UE may be configured to trigger a “page monitoring periodicity without WUS” to detect pages that would convey missing information from the WUS).
What is lacking from Liu is the message being a short message.
In analogous art Islam teaches the use of short pages indicating changes in system information (see Islam, paragraph 52).
It would have been obvious to apply this feature into Liu so as to improve the overall resource efficiency of the network by using shorter messages.
What is further lacking from Liu is wherein the system information change notification indicates an upcoming system information change or that there is no upcoming system information change, and wherein the public warning system notification indicates an upcoming public warning system message or that there is no upcoming public warning system message.
In analogous art, Rune teaches a paging message indicating an upcoming SI change and that SI change may indicate an upcoming public warning system message (see Rune, paragraph 9).
It would have been obvious to apply this feature into Liu so as to provide advanced notice as to a change in system information.
What is further lacking from Liu is receive a report indicating a non-reception of the short message in the reception occasion; and initiate a mitigation action related to the radio link based on receiving the report.
In analogous art, Shih teaches checking for pages in a predetermined paging period, and reporting to the network a failure to properly receive a page in that period.  The network in turn stores and uses that information for subsequent data analysis (~mitigation action related to receiving report) (see Shih, paragraph 142).
It would have been obvious to apply this feature into Liu so as to permit the network to track message transmission failures.
As to claims 2 and 12, Liu further teaches wherein non-reception of the short message by the UE indicates one or more of poor performance for the radio link or a presence of an unauthorized device on the radio link (see paragraphs 48 and 93).
As to claim 4, Liu further teaches wherein the mitigation action includes modifying one or more communication parameters to access the network using a different cell, a different frequency, a different band, or a different radio access technology (see paragraph 96, a change of cells may occur during the process by which the UE is attempting to recover information from a missed WUS).
As to claim 5 and 13, Liu further teaches wherein the short message is scheduled to be transmitted to a group that includes multiple UEs in the reception occasion (see paragraphs 5 and 87, paging message may be directed to one or more UEs).
As to claim 6, Liu further teaches receiving, from the network, information indicating a periodicity associated with the reception occasion, wherein the reception occasion is monitored for the short message according to the periodicity while the UE is in an idle or inactive state (see paragraph 87.  Periodicity established by network for use when UE is in IDLE mode).
As to claims 7, 15, 22 and 27, Liu further teaches wherein the one or more processors are further configured to: identify the reception occasion in which to schedule the short message based at least in part on an identity associated with the UE while in an idle or inactive state. (see paragraph 172, periodicity of IDLE mode paging determined in part on identified time and frequency resources associated with UE).
As to claims 18 and 30, the cited teachings of Shih further teach wherein the report indicates a failure of the short message to pass an integrity check (failure to decode ~ passing integrity check, see Shih paragraph 142).
It would have been obvious to apply this feature into Liu so as to allow the network to track paging performance.
As to claim 19, Liu further teaches wherein the mitigation action includes causing the UE to be handed over to one or more of a different cell, a different frequency, a different band, or a different radio access technology (see paragraph 96, a change of cells may occur during the process by which the UE is attempting to recover information from a missed WUS).
As to claims 31, the cited teachings of Shih further teach wherein the non-reception of the short message in the monitored reception occasion indicates one or more of poor performance for the radio link or a presence of an unauthorized device on the radio link (failure to decode ~ paging failure ~ poor performance on radio link, see Shih paragraph 142).
It would have been obvious to apply this feature into Liu so as to allow the network to track paging performance.
Claims 8-9, 16, 17, 23-24 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0150114 (Liu et al.) in view of US 2020/0313365 (Islam et al.) in view of US 2020/0084698 (Rune et al.) in view of US 2020/0322918 (Shih et al.) as applied to claims 1, 11, 21 and 26 above, and further in view of US 2014/0066107 (Schmidt et al.).
As to claims 8, 16, 23 and 28, Liu further teaches the UE selecting a reception occasion that is closest in time to a paging occasion associated with the UE as the reception occasion to be monitored for the short message (see paragraphs 86 and 87).
what is further lacking from Liu is wherein the one or more processors are further configured to: transmit, to the UE, information identifying multiple reception occasions in which the short message is scheduled to be transmitted; and transmit, to the UE, information permitting the UE to select one of the multiple reception occasions that is closest in time to a paging occasion associated with the UE as the reception occasion to be monitored for the short message while the UE is in an idle or inactive state.
In analogous art, Schmidt teaches a wireless network sending information allowing the UE to identify and select one of multiple paging reception periods in an Idle state (see Schmidt, paragraphs 193-194 and 208-212).
It would have been obvious to apply this feature into Liu so as to allow for the UE to have some autonomy in choosing when to receive pages.
As to claims 9, 17, 24 and 29, what is further lacking from Liu is wherein the one or more processors are further configured to: transmit, to the UE, information identifying multiple reception occasions in which the short message is scheduled to be transmitted; and transmit, to the UE, information permitting the UE to select any one of the multiple reception occasions as the reception occasion to be monitored for the short message while the UE is in a connected state.
In analogous art, Schmidt teaches a wireless network sending information allowing the UE to identify and select one of multiple paging reception periods in a connected state (see Schmidt, paragraphs 192-194 and 263-266).
It would have been obvious to apply this feature into Liu so as to allow for the UE to have some autonomy in choosing when to receive pages.
Claims 10 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0150114 (Liu et al.) in view of US 2020/0313365 (Islam et al.) in view of US 2020/0084698 (Rune et al.) in view of US 2020/0322918 (Shih et al.) as applied to claims 1 and 21 above, and further in view of US 2019/0289571 (Park et al.).
As to claims 10 and 25, what is further lacking from Liu is wherein the one or more processors are further configured to: receive the short message during the monitored reception occasion; and perform an integrity check on the received short message using one or more security keys, wherein the mitigation action is initiated based at least in part on the short message failing to pass the integrity check.
In analogous art, Park teaches performing an integrity check using security keys during a paging procedure (see Park, paragraphs 191, 193, 482, 523, 770). In view of Liu and Islam this would result in mitigation being taken upon completing the paging procedure using the integrity check. 
It would have been obvious to apply this feature into Liu so as to allow for secure communication.
Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0150114 (Liu et al.) in view of US 2020/0313365 (Islam et al.) in view of US 2020/0084698 (Rune et al.) in view of US 2020/0322918 (Shih et al.) as applied to claim 11 above, and further in view of Well Known Prior Art (Official Notice).
As to claim 14, what is further lacking is determining a periodicity associated with the reception occasion based at least in part on a latency requirement associated with the short message; and transmitting, to the UE, information indicating the periodicity associated with the reception occasion to be monitored while the UE is in an idle or inactive state (see paragraph 87.  Periodicity established by network for use when UE is in IDLE mode).
What is lacking is the short messages being scheduled based on a latency requirement associated with the short message.
Examiner takes Official Notice that latency requirements associated with messages can be used for scheduling those messages.
It would have been obvious to apply this feature into Liu so as to optimize the communication of messages.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0150114 (Liu et al.) in view of US 2020/0313365 (Islam et al.) in view of US 2020/0084698 (Rune et al.) in view of US 2020/0322918 (Shih et al.) as applied to claim 18 above, and further in view of US 2017/0238221 (Santhanam et al.).
As to claim 20, what is further lacking from Liu is wherein the mitigation action includes changing one or more communication parameters to cause the UE to deprioritize selection or reselection of a cell used to transmit the short message.
In analogous art, Santhanam teaches deprioritizing cells in response to failures associated with those cells (~mitigation to the failure to receive paging messages as taught by Liu, see Santhanam, paragraphs 32-34).
It would have been obvious to apply this feature into Liu so as to optimize the communication of messages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641